NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            SEP 08 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
REY GONZALEZ-MONGE,                              No. 12-72976

              Petitioner,                        Agency No. A098-996-541

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 3, 2015**
                                Pasadena, California

Before: GRABER and WATFORD, Circuit Judges, and TUNHEIM,*** Chief
District Judge.

      Rey Gonzalez-Monge, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable John R. Tunheim, Chief District Judge for the U.S.
District Court for the District of Minnesota, sitting by designation.
appeal from an immigration judge’s decision denying his motion to reopen based

on ineffective assistance of counsel. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny in part and

dismiss in part the petition for review.

      Gonzalez-Monge argues that he failed to attend his hearing because he was

hospitalized, and then he failed to file a timely motion to reopen because of his

attorney’s ineffective assistance of counsel. Assuming that his hospitalization was

an exceptional circumstance, he still filed his motion to reopen more than six years

after his removal order became final, far outside the 180-day window. See 8

C.F.R. § 1003.23(b)(4)(ii) (providing that motion to reopen must be filed within

180 days of a removal order entered in absentia if the hearing was missed due to

exceptional circumstances). Therefore, Gonzalez-Monge’s motion is untimely,

unless subject to equitable tolling. See Avagyan, 646 F.3d at 679. However, he

failed to establish the due diligence required to warrant equitable tolling of the

filing deadline during the six year period. See id. (equitable tolling is available to a

petitioner who is prevented from filing because of deception, fraud or error, and

exercised due diligence in discovering such circumstances). Even if Gonzalez-

Monge could establish that ineffective assistance of counsel prevented him from


                                           2
filing for some period of time, he could not explain the more than one-year delay

between discovering his attorney’s disbarment and pursuing his claim. Under

these circumstances, the BIA did not abuse its discretion in denying Gonzalez-

Monge’s motion to reopen.

      We lack jurisdiction to consider Gonzalez-Monge’s contention regarding

changed circumstances in El Salvador because he failed to raise this claim before

the BIA, and thereby failed to exhaust his administrative remedies. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal

claims not presented in an alien’s administrative proceedings before the BIA.”).

      Gonzalez-Monge’s contention that the BIA failed to provide a reasoned

explanation for its decision is not supported by the record. See Lopez v. Ashcroft,

366 F.3d 799, 807 n.6 (9th Cir. 2004) (“The BIA does not have to write an

exegesis on every contention.” (internal quotation marks and brackets omitted)).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3